PER CURIAM.
The appellant, a clerk in the Inquiry Section of the Brooklyn General Post Office, was convicted óf converting to his own use the contents of a package which was intended to be conveyed by mail and came into his possession by virtue of his employment. His contention that the prosecutor failed to produce sufficient evidence to substantiate the charge contained in count 5 of the indictment cannot prevail. An examination of the record convinces us that the offense was thoroughly proven and that no prejudicial error was committed at the trial.
Judgment affirmed.